UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 13, 2010 SPRINT NEXTEL CORPORATION (Exact name of Registrant as specified in its charter) Kansas 1-04721 48-0457967 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6200 Sprint Parkway, Overland Park, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 829-0965 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 13, 2010, Sprint Nextel Corporation announced that Clearwire Corporation, Sprint and the other parties to the Clearwire Equityholders’ Agreement amended that agreement to permit, among other things, that Sprint may, at any time, unilaterally surrender voting securities to reduce its voting security percentage below 50 percent. The Equityholders Agreement, the Amendment to the Equityholders Agreement, and the press release are filed as Exhibits 99.1, 99.2 and 99.3, respectively. Item9.01Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished with this report: Exhibit No. Description Equityholders’ Agreement, dated November28, 2008, among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment Corporation 2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures, Inc., Comcast Wireless InvestmentI, Inc., Comcast Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless Investment IV, Inc., Comcast Wireless InvestmentV, Inc., Google Inc., TWC Wireless Holdings I LLC, TWC Wireless HoldingsII LLC, TWC Wireless HoldingsIII LLC, BHN Spectrum Investments, LLC (Incorporated herein by reference to Exhibit4.1 to Clearwire Corporation’s Form8-K filed December1, 2008) Amendment to Equityholders’ Agreement, dated December 8, 2010, among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment Corporation 2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures, Inc., Comcast Wireless InvestmentI, Inc., Comcast Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless Investment IV, Inc., Comcast Wireless InvestmentV, Inc., Google Inc., TWC Wireless Holdings I LLC, TWC Wireless HoldingsII LLC, TWC Wireless HoldingsIII LLC, BHN Spectrum Investments, LLC (Incorporated herein by reference to Exhibit4.11 to Clearwire Corporation’s Form8-K filed December13, 2010) Press Release Announcing Amendment to Equityholders Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRINT NEXTEL CORPORATION Date: December 13, 2010 /s/ Timothy O'Grady By: Timothy O’Grady Assistant Secretary EXHIBIT INDEX Number Exhibit Equityholders’ Agreement, dated November28, 2008, among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment Corporation 2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures, Inc., Comcast Wireless InvestmentI, Inc., Comcast Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless Investment IV, Inc., Comcast Wireless InvestmentV, Inc., Google Inc., TWC Wireless Holdings I LLC, TWC Wireless HoldingsII LLC, TWC Wireless HoldingsIII LLC, BHN Spectrum Investments, LLC (Incorporated herein by reference to Exhibit4.1 to Clearwire Corporation’s Form8-K filed December1, 2008) Amendment to Equityholders’ Agreement, dated December 8, 2010, among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment Corporation 2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures, Inc., Comcast Wireless InvestmentI, Inc., Comcast Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless Investment IV, Inc., Comcast Wireless InvestmentV, Inc., Google Inc., TWC Wireless Holdings I LLC, TWC Wireless HoldingsII LLC, TWC Wireless HoldingsIII LLC, BHN Spectrum Investments, LLC (Incorporated herein by reference to Exhibit4.11 to Clearwire Corporation’s Form8-K filed December13, 2010) Press Release Announcing Amendment to Equityholders Agreement
